Citation Nr: 1218608	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include on a secondary basis.

2.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome.  In addition, the RO increased the evaluation for peripheral neuropathy of the right upper extremity from 10 percent to 30 percent, and confirmed and increased the 10 percent rating assigned for peripheral neuropathy of the left upper extremity to 20 percent.  The Veteran continued to disagree with the assigned evaluations.  This case was previously before the Board in September 2009, at which time it was remanded for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.

In a March 2011 statement, the Veteran's attorney requested a travel board hearing.  Under 38 C.F.R. § 20.700 (2011), a Veteran is entitled to "a" hearing, and the Veteran testified before the undersigned acting Veterans Law Judge in March 2009.  There is no inherent right to a second Board hearing, and the Board finds no basis has been presented for another one.  The motion for another Board hearing is therefore denied.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) was also remanded by the Board in its September 2009 determination.  Based on the additional evidence, the RO, by rating action dated March 2011, granted service connection for PTSD.  Inasmuch as this represents a complete grant of the benefit sought on appeal, this decision is limited to the issues set forth on the cover page. 
FINDINGS OF FACT

1.  The Veteran has been granted service connection for loss of use of both feet with bilateral peripheral neuropathy and right ankle fracture, evaluated as 100 percent disabling; coronary artery disease, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; arthritis of the lumbar spine, evaluated as 40 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling; compression of the L5 nerve root with numbness in the left foot, evaluated as 10 percent disabling; and for erectile dysfunction, evaluated as noncompensable.  The combined schedular rating is 100 percent, and special monthly compensation is in effect.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's carpal tunnel syndrome of the right upper extremity is etiologically related to military service, or to a service-connected disability, nor is there current evidence showing he has carpal tunnel syndrome of the left upper extremity.

3.  Peripheral neuropathy of the right upper extremity is manifested by pain and loss of sensation, and does not result in more than moderate severity.

4.  Peripheral neuropathy of the left upper extremity is manifested by pain and loss of sensation, and is not productive of more than moderate impairment.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).

2.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated April 2007, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter provided the requisite information pertaining to a claim for an increased rating.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, to include examination reports, and the Veteran's testimony at a hearing before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his carpal tunnel syndrome and the severity of his service-connected peripheral neuropathy of the upper extremities.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Hence, VA's duty to assist has also been met in this case.  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).
Service connection is in effect for loss of use of both feet with bilateral peripheral neuropathy and right ankle fracture, evaluated as 100 percent disabling; coronary artery disease, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; arthritis of the lumbar spine, evaluated as 40 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling; compression of the L5 nerve root with numbness in the left foot, evaluated as 10 percent disabling; and for erectile dysfunction, evaluated as noncompensable.  The combined schedular rating is 100 percent, and special monthly compensation is in effect.

The Veteran asserts service connection is warranted for carpal tunnel syndrome.  He claims it is due to using a cane, walker and wheelchair, and from supporting his weight.  

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  An electromyogram in January 2006 revealed right median neuropathy at the wrist.  A referral to a surgeon was recommended for a right carpal tunnel release and to prevent further nerve injury.  

On VA examination in August 2007, the Veteran reported the onset of carpal tunnel syndrome a few years ago.  It was noted he used a cane or crutch when ambulating at home.  The diagnosis was carpal tunnel syndrome of the right upper extremity.  This was also diagnosed on the November 2009 VA examination.

The evidence against the Veteran's claim includes the medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to carpal tunnel syndrome.  A neurological evaluation on the separation examination in September 1971 was normal.  There is no indication in the record that the Veteran had complaints associated with carpal tunnel syndrome for many years following his discharge from service.  As noted above, the examiner diagnosed carpal tunnel syndrome.  

The examiner stated she was unable to resolve the issue of whether the carpal tunnel syndrome of the right hand was due to or a result of the use of a cane or crutch without resort to mere speculation.  She observed that carpal tunnel syndrome is caused by increased pressure and consequent compression of the median nerve within the anatomic area referred to as the carpal tunnel.  She found no medical literature to support a claim that ambulating with a cane or crutch can cause carpal tunnel syndrome.  However, acute wrist flexion during resting positions when sleeping, reading or driving has been shown to contribute to the development of carpal tunnel syndrome.  Typically, an acute wrist flexion is seen with cane use.  The examiner added that carpal tunnel syndrome has been reported in up to 20 percent of diabetics, but the incidence rises to 75 percent in those with joint mobility.  She noted median nerve entrapment in diabetes is presumably due to the connective tissue changes which also lead to limited joint mobility.  She also indicated carpal tunnel syndrome has been associated with obesity, with cases being approximately twice as likely as controls to be overweight.  She pointed out the Veteran's risk factors for carpal tunnel syndrome were obesity, diabetes and possibly the use of a cane or crutch.  She concluded she could not say without resort to mere speculation which of these was the most likely cause of the carpal tunnel syndrome in the right upper extremity.  

The Veteran has not provided any probative evidence linking carpal tunnel syndrome of the right upper extremity to his service-connected peripheral neuropathy.  The Board concedes a VA examiner was not able to provide an opinion addressing its etiology.  She observed, however, there was nothing in the medical literature to support the claim that walking with a cane or crutch would cause carpal tunnel syndrome.  The Board observes that generally, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  However, in this case, because the examiner furnished a reasoned medical explanation as to why a link between the condition and service would be purely speculative in nature, the opinion is considered to be adequate for rating purposes.  Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not submitted any competent and probative evidence demonstrating a link between a service-connected disability and the development of carpal tunnel syndrome in the right upper extremity.

In addition, the record fails to establish the Veteran has carpal tunnel syndrome of the left upper extremity.  There is, therefore, no basis on which service connection may be granted.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Veterans Appeals (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  

The Board also acknowledges the Veteran's assertions that he has carpal tunnel syndrome that is related to the fact he has to use a cane or a crutch due to his service-connected loss of use of the feet.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he experiences symptoms associated with carpal tunnel syndrome, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of carpal tunnel syndrome of the right upper extremity, or its existence in the left upper extremity.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral carpal tunnel syndrome, to include on a secondary basis.

	

II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Complete paralysis of the median nerve warrants a 70 percent evaluation for the major extremity and a 60 percent evaluation for the minor extremity.  The hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Severe incomplete paralysis of the median nerve warrants a 50 percent evaluation for major extremity, and a 40 percent rating for the minor extremity.  When moderate, a 30 percent evaluation may be assigned for the major extremity and a 20 percent rating for the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

On VA peripheral nerves examination in August 2007, the Veteran reported weakness, numbness, paresthesias, dysesthesias and pain of all digits and the palms of his hands.  An examination revealed grip strength was 60 pounds in his right hand, and 50 pounds in the left hand.  There was decreased pain in the fingers of the each hand.  Light touch was absent, and there was decreased position sense in the fingers.  There was no thenar or intrinsic muscle atrophy or abnormal muscle tone or bulk.  The diagnosis was peripheral neuropathy of the upper extremities.  It was indicated there was no nerve dysfunction.  

The Veteran was again afforded a peripheral nerves examination by VA in November 2009.  He stated his right hand hurt really bad, especially at night and when using his cane.  He also claimed the ends of all his fingers were numb.  Grip strength in the right hand was 60 pounds, and 50 pounds in the left hand.  There was decreased pain in the fingers.  Light touch and position sense were absent in the fingers of each hand.  The bicep reflex and the triceps reflex were 1+ in each extremity.  Muscle atrophy was not present.  There was no abnormal muscle tone or bulk.  The diagnosis was peripheral neuropathy of the upper extremities.  Nerve dysfunction was present.  Paralysis and neuritis were absent and neuralgia was present.  The examiner reiterated that paralysis was not present in the right upper extremity.  

As noted above, in order to assign a higher rating for peripheral neuropathy of either extremity, the evidence must establish the Veteran has severe incomplete paralysis in each extremity.  There is no basis in the record for such a finding.  The November 2009 VA examination demonstrated reflexes are equal.  While the Veteran has pain and loss of light touch of the fingers, the examiner specifically stated paralysis was not present.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of peripheral neuropathy of each upper extremity.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain and loss of sensation, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected peripheral neuropathy of the upper extremities has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of peripheral neuropathy of each upper extremity.  The Board finds, therefore, that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity or for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

The Board has also considered whether the Veteran's service-connected peripheral neuropathy of each upper extremity presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

	III.  Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral carpal tunnel syndrome, to include on a secondary basis, is denied.

An increased rating for peripheral neuropathy of the right upper extremity is denied.

An increased rating for peripheral neuropathy of the left upper extremity is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


